DETAILED ACTION
A.	This action is in response to the following communications: Transmittal of New Application filed 12/10/2021.
B.	Claims 19-38 remains pending. 
  
Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 19-38 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Ogikubo, Junichi (US Pub. 2010/0220978 A1), herein referred to as “Ogikubo”.

As for claims 19, 28 and 37, Ogikubo teaches. A video file processing method and corresponding electronic device of 28 and computer program product of 37 implemented by an electronic device, wherein the video file processing method comprises (fig. 1 hardware environment):

obtaining, first video information comprising a part of a target video (fig.2 user interface is depicted, wherein item 51 is window that has videos that user can select as mentioned in par. 111);

recognizing, a target element comprised in the first video information (fig. 21, par. 218; SP22, the microprocessor 3 of the image processing apparatus 2 recognizes a still image of the video data to be played back which is specified by the user and then proceeds to step SP23. In step SP23, the microprocessor 3 of the image processing apparatus 2 sets the still image as a target frame, decodes its sub-video stream LD1, transfers decoded sub-video data to the GPU 4, and proceeds to step SP24); and

generating, based on the first video information, the target video comprising the target element (par. 222 updating display based upon tracked object within video as identified by user).

As for claims 20, 29 and 38, Ogikubo teaches. The video file processing method and corresponding electronic device of 28 and computer program product of 37 of claim 19, further comprising: performing, frame extraction on the first video information to obtain at least one first image (par. 120 frame extraction means);
determining, based on the at least one first image, at least one second image comprising the target element (par. 121 track desired still image from video); and
further generating, based on the at least one second image, the target video comprising the target element (par. 121 rendering video for playback while metadata is created for tracked object/target).

As for claims 21 and 30, Ogikubo teaches. The video file processing method of claim 20 and corresponding electronic device of 29, wherein the target element comprises one or more target elements and wherein the video file processing method further comprises performing, cluster analysis on the at least one second image, to determine a second image separately corresponding to each of the one or more target elements (fig. 22 give scenario of tracking three or more objects in video).

As for claims 22 and 31, Ogikubo teaches. The video file processing method of claim 19 and corresponding electronic device of 28, further wherein the priority comprises an order of a closeness relationship between the target element and a user (par. 282 and 294 positional relationship wherein closeness of tracked objects denote relationship).

As for claims 23 and 32, Ogikubo teaches. The video file processing method of claim 22 and corresponding electronic device of 31, wherein the closeness relationship is positively correlated with a quantity of pictures or a quantity of videos that comprise the target element and that are stored in the electronic device (par. 115 in this three-dimensional display space, only positive quadrants with respect to an origin are used for respective parameters of “red (R)” (X-axis), “blue (B)” (Y-axis), and “luminance (Z-axis)”, and a plurality of display windows W57 are arranged in the space corresponding to the quadrants. Alternatively, however, the quadrants may include negative direction with respect to an origin).

As for claims 24 and 33, Ogikubo teaches. The video file processing method of claim 23 and corresponding electronic device of 32, wherein each of the pictures or each of the videos comprises one or more of a picture or a video in a gallery application, a picture or a video in a social network application or a user avatar (fig. 23 different subjects of pictures are depicted in the graphical user interface).

As for claims 25 and 34, Ogikubo teaches. The video file processing method of claim 19 and corresponding electronic device of 28, further comprising further generating the target video comprising the target element, based on the first video information and a closeness relationship between the target element and a user; wherein a duration of the target video is positively correlated with the closeness relationship (par. 259 . still image of the display window W57 corresponding to the video data is updated according to a predetermined frame frequency to rearrange this display window W57 in accordance with the feature amounts of the feature parameters of the still image of the display window W57 in units of a frame, even if there is a need to allow the display window W57 to significantly jump due to a scene change, the microprocessor 3 of the image processing apparatus 2 does not allow the display window W57 to jump to a destination in a single action but allows the display window W57 to gradually get close to a destination while shortening the movement distance of the window W57 in a stepwise manner, thus allowing the user to follow the motion of the display window W57 at the time of the scene change).

As for claims 26 and 35, Ogikubo teaches. The video file processing method of claim 19 and corresponding electronic device of 28, further comprising: obtaining, the first video information from a video file (par. 259, video data); 

obtaining, the first video information from the video file when detecting that the electronic device plays the video file; (par. 259 video data updated);

obtaining, from the video file, recorded video information as the first video information when detecting that the electronic device is recording records the video file (par. 259 updated video frames); or

obtaining, the first video information in the video file when detecting a first operation of a user for choosing to process the video file (par. 259 new scene change as selected).

As for claims 27 and 36, Ogikubo teaches. The video file processing method of claim 19 and corresponding electronic device of 28, wherein the target element comprises at least one of a portrait, an action, a building, an animal, or an article (par. 372 examples of content within video, e.g. building).



(Note:) 	It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DOCUMENT ID
US 20080120328 A1
DATE PUBLISHED
2008-05-22
Abstract
A method assigns tags to and descriptive of content. Assigned to the tags are respective weights with respect to the content. The tags and associated weights may be stored in a memory. The weights may be indicative of an importance of the tags to respective portions of the content. The content may be any of a wide range of content and/or file types including, but not limited to, video, audio, text and signal files. Highlights corresponding to selected portions of the files may be identified and provided for user review. The stored information may be searched based on search terms associated with tags together with the weights to be associated with each tag, the weights indicative of an importance of items identified by corresponding tags with respect to the identified content.


Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image1.png
    213
    564
    media_image1.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        May 20, 2022